Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2018

                                      No. 04-18-00217-CR

                                      Juan HERNANDEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11271
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
        Ms. Kay Gittinger has filed a second Notification of Late Record in this court requesting
additional time to prepare the reporter’s record in this appeal. The record was originally due
May 21, 2018. Ms. Gittinger was previously given an additional thirty days in which to file the
record. It is therefore ORDERED that Ms. Gittinger file the record in this court no later than
July 20, 2018. If the record is not received by such date, an order may be issued directing Ms.
Gittinger to appear and show cause why she should not be held in contempt for failing to file the
record. The clerk of this court shall cause a copy of this order to be served on Ms. Gittinger by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court